MEMORANDUM **
John Clifford George challenges the district court’s application of a two-level sentencing enhancement for possession of a dangerous weapon. See USSG § 2Dl.l(b)(l).1 We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
George argues that the government failed to carry its burden of establishing possession of the weapon. See United States v. Nelson, 222 F.3d 545, 550-51 & n. 3 (9th Cir.2000). However, George admits that the gun belonged to him, and the gun was found in his house in the same basement where he was cultivating marijuana. See United States v. Kyllo, 37 F.3d 526, 531 (9th Cir.1994); United States v. Gillock, 886 F.2d 220, 223 (9th Cir.1989). Moreover, the district court discredited the testimony of his common law wife that she had hidden the gun from George years *253prior, and such credibility determinations are entitled to deference on appeal. See 18 U.S.C. § 3742(e); United States v. Andra, 218 F.3d 1106, 1107 (9th Cir.2000). Under these circumstances, we cannot conclude that the district court erred. See United States v. Parrilla, 114 F.3d 124, 126 (9th Cir.1997).
Similarly, we conclude that the district court did not abuse its discretion in failing to find that George carried his burden of establishing that it was “clearly improbable” that he possessed a weapon in connection with the offense. See Nelson, 222 F.3d at 549.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All references are to the November 1, 2000, version of the Sentencing Guidelines.